Per Curiam:
This was a bill in equity in the court below and comes here upon appeal, with a writ of certiorari to bring up the record. It involves questions of fact and account merely, all of which have been satisfactorily adjusted by the master and court below. We are not required to pass upon any question of law, and a discussion of the facts and the items of an account, would be as uninteresting as it would be useless.
The decree is affirmed and the appeal dismissed at the costs of the appellants.